— Appeal by defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered June 11, 1982, convicting him of robbery in the first degree, robbery in the second degree, burglary in the second degree, and sodomy in the first degree, upon a jury verdict, and imposing sentence. 11 Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. 11 Following a Sandoval hearing (People v Sandoval, 34 NY2d 371), the court precluded the People from questioning defendant with regard to his two prior convictions. The court did rule, however, over objection, that defendant could be questioned with regard to prior bad acts, including his suspension from the United States Postal Service for falsifying his employment application. On redirect examination, after the fact of defendant’s suspension had been brought out on cross-examination, defense counsel elicited from defendant that an appeal of the suspension was then pending. Thereafter, on re-cross-examination, the prosecutrix, on the theory that defense counsel had opened the door, was permitted to question defendant extensively, over repeated objections, as to whether the charged falsification of defendant’s employment application had been based upon his failure to disclose his prior criminal record. As the People concede on this appeal, the brief questioning by defense counsel on redirect examination regarding the pending appeal of defendant’s suspension from his employment did not open the door to questions regarding his prior criminal record (see People v Melendez, 55 NY2d 445), and defendant should have been shielded by the court from such questioning on the basis of its earlier Sandoval ruling. 11 The People also concede that it was error for Criminal Term to have permitted the prosecutrix to reopen cross-examination after the summations to impeach defendant’s credibility by questioning him as to his prior convictions. While the statutory order of trial in a criminal case is not inviolate and may be altered in the court’s discretion and in the furtherance of justice (CPL 260.30; see People v Olsen, 34 NY2d 349), in this case it was an abuse of discretion to permit the testimony to be reopened. The entire issue of defendant’s past criminal record had, in the first instance, been improperly interjected into the case in contravention of the court’s Sandoval ruling. The reopening of the case for this limited purpose served only to highlight the issue and further exacerbate the possible prejudicial effect. Defense counsel’s comment in summation that there was no evidence in the record that defendant was convicted of any *752crime, to which no objection was taken, was an apparent effort to minimize the prejudicial effect of the improperly permitted questioning regarding defendant’s prior record and did not warrant further inquiry in this area. U While conceding error, the People argue that these errors were harmless. We disagree. This case turned on the jury’s assessment of the credibility of the complaining witness as against the credibility of the defendant and his alibi witnesses. Defendant was entitled to rely upon the court’s Sandoval ruling in deciding whether to testify on his own behalf. Therefore, under the circumstances, we cannot say that these errors were harmless (People v Crimmins, 36 NY2d 230). 11 Moreover, further error occurred when the court, over objection, failed to strike the testimony of the arresting officer regarding a conversation she had had with the complaining witness about a photographic identification. This testimony constituted not only improper bolstering of the complaining witness’ identification of defendant (People v Trowbridge, 305 NY 471; People v Hall, 82 AD2d 838), but also contravened the prohibition against introducing evidence of prior photographic identifications of a defendant (CPL 60.25,60.30; People v Griffin, 29 NY2d 91). Again, under the circumstances of this case, this error cannot be deemed harmless (cf. People v Jones, 89 AD2d 875). 11 We have examined defendant’s other contentions and find them to be without merit. Titone, J. P., Gibbons and Brown, JJ., concur.